Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Linda Kittle,
(O.1. File Number H-13-42745-9),

Petitioner,
v.
The Inspector General,
Respondent.
Docket No. C-14-1592
Decision No. CR3534
Date: December 24, 2014
DECISION
Petitioner, Linda Kittle, is excluded from participation in Medicare, Medicaid, and all
federal health care programs pursuant to section 1128(a)(3) of the Social Security Act
(Act) (42 U.S.C. § 1320a-7(a)(3)), effective June 19,2014. There is a proper basis for
exclusion. Petitioner’s exclusion for the minimum period of five years is mandatory
pursuant to section 1128(c)(3)(B) of the Act (42 U.S.C. § 1320a-7(c)(3)(B)).!

I. Background

The Inspector General of the Department of Health and Human Services (1.G.) notified
Petitioner by letter dated May 30, 2014, that she was being excluded from participation in

' Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only after

the period of exclusion expires. Reinstatement is not automatic upon completion of the
period of exclusion. References to the Code of Federal Regulations (C.F.R.) are to the

2013 revision, unless otherwise stated.
Medicare, Medicaid, and all federal health care programs for the minimum statutory
period of five years pursuant to section 1128(a)(3) of the Act. The basis for Petitioner’s
exclusion is her felony conviction in the Circuit Court of Bolivar County, Mississippi, of
a criminal offense related to fraud, theft, embezzlement, breach of fiduciary duty, or other
financial misconduct in connection with the delivery of a health care item or service, or
with respect to any act or omission in a health care program (other than Medicare and a
state health care program) operated by or financed in whole or in part by, any federal
state, or local government agency. I.G. Exhibit (Ex.) 1.

Petitioner timely requested a hearing (RFH) on July 29, 2014. Petitioner filed three
exhibits with her RFH (RFH Exs.): RFH Ex. A, the I.G.’s May 30, 2014 notice of
exclusion letter; RFH Ex. B, a Non-Adjudication Order from her criminal proceedings;
and RFH Ex. C, Petitioner’s affidavit” The case was assigned to me on August 1, 2014,
for hearing and decision. On August 21, 2014, I convened a prehearing conference by
telephone, the substance of which is memorialized in my Prehearing Conference Order
and Schedule for Filing Briefs and Documentary Evidence (Prehearing Order) issued on
August 21,2014. Petitioner did not waive an oral hearing. The I.G. requested to file a
motion for summary judgment prior to further development of the case for hearing and I
set a briefing schedule.

On September 22, 2014, the I.G. filed a motion for summary judgment and supporting
brief with I.G. Exs. 1 through 4. On October 22, 2014, Petitioner filed a response in
opposition to the I.G.’s motion for summary judgment with a supporting memorandum
(P. Br.) and P. Exs. | through 4.7 The LG. filed a reply brief (1.G. Reply) on November
4, 2014.

> RFH Ex. A is the I.G. notice of exclusion that has also been submitted as I.G. Ex. 1.
RFH Ex. B is the Non-Adjudication Order also submitted as I.G. Ex. 4. RFH Ex. C is
Petitioner’s affidavit dated July 29,2014. References in this decision are to the I.G.’s or
Petitioner’s exhibits rather to the exhibits submitted with the RFH.

> Petitioner’s memorandum in support of its opposition to the motion for summary
judgment was marked and submitted as P. Ex. 4 pages | through 9. P. Ex. 4, pages 10
and 11, is a copy of the May 30, 2014 I.G. notice of exclusion also offered as I.G. Ex. 1.
P. Ex. 4, pages 12 through 14, is Petitioner’s affidavit dated October 16, 2014; P. Ex. 4,
pages 15 and 16, is the affidavit of Charles Brock, M.D., dated October 16, 2014, which
is also offered as P. Ex. 2. P. Ex. 4, pages 17 and 18, is the affidavit of Steven Clark,
M.D., dated October 16, 2014, which is also offered as P. Ex. 3. Petitioner’s
memorandum marked as P. Ex. 4, pages 1 through 9, is argument in support of
Petitioner’s position and not evidence. The remainder of P. Ex. 4 is evidence.

References to Petitioner’s memorandum are to P. Br. at the appropriate page number.
(Footnote continued next page.)
Petitioner objected to I.G. Exs. 1 through 4 as hearsay and not self-authenticating
documents. P. Br. at 4. Petitioner’s objections are overruled. I am not bound in this
proceeding by the Federal Rules of Evidence (Fed. R. Evid.). 42. C.F.R. § 1005.17(b).
Evidence that is authentic and relevant is admissible; immaterial, irrelevant, privileged,
and unduly prejudicial material is subject to exclusion. 42 C.F.R. § 1005.17(c)-(g). I.G.
Ex. | is the I.G. notice of exclusion which was also submitted as RFH Ex. A and P. Ex. 4
at 10-11. Not only did Petitioner waive any objection to I.G. Ex. | by offering the
document herself, the notice of exclusion fits the exception to the rule against hearsay
established by Fed. R. Evid. 803(8)(A)(iii). 1G. Ex. 2 is the indictment against Petitioner
that is signed by both the foreman of the grand jury and the circuit court/deputy clerk,
witnessed, and has the court seal on it. I.G. Ex. 2 is self-authenticating under Fed. R.
Evid. 901(7) and it is relevant as it sets forth the charge against Petitioner. Petitioner also
admitted to Count 2 set out in I.G. Ex. 2 by entering a guilty plea. 1G. Ex. 3. 1G. Ex. 3
is self-authenticating under Fed. R. Evid. 901(7) and it is a statement of Petitioner and as
such is not hearsay. Fed. R. Evid. 801 (d)(2)(A)-(B). I.G. Ex. 4, the non-adjudication
order in Petitioner’s case, is self-authenticating under Fed. R. Evid. 901(7); Petitioner
waived any objection by offering a copy of the same order as RFH Ex. B; and the
document fits the hearsay exception of Fed. R. Evid. 803(22). The I.G. argues that the
affidavits offered as P. Exs. 2 and 3 and included in P. Ex. 4 are irrelevant and should be
given no weight. I.G. Reply at 4. Petitioner’s affidavits (RFH Ex. C and P. Ex. 4 at 12-
14) are clearly relevant. The physician affidavits offered as P. Ex. 2, P. Ex. 3, and P. Ex.
4 at 15-18 are not relevant to any issue I may decide and are not admissible as evidence
in this proceeding and must be excluded. 42 C.F.R. § 1005.17(c). LG. Exs. 1 through 4;
P. Exs. | and 4, except P. Ex. 4 at 15-18; and RFH Exs. A, B, and C are all admitted
despite the fact that some of the documents are cumulative.

II. Discussion

A. Applicable Law
Section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)) establishes Petitioner’s rights to a
hearing by an administrative law judge (ALJ) and judicial review of the final action of

the Secretary of Health and Human Services (the Secretary).

Pursuant to section 1128(a)(3) of the Act, the Secretary must exclude from participation
in any federal health care program:

(Footnote continued.)

The evidentiary portion of P. Ex. 4 is referred to as P. Ex. 4 at the appropriate page
number.
Any individual or entity that has been convicted for an
offense which occurred after . . . [August 21, 1996], under
Federal or State law, in connection with the delivery of a
health care item or service or with respect to any act or
omission in a health care program (other than those
specifically described in [section 1128(a)(1)] operated by or
financed in whole or in part by any Federal, State, or local
government agency, of a criminal offense consisting of a
felony relating to fraud, theft, embezzlement, breach of
fiduciary responsibility, or other financial misconduct.

The Secretary has promulgated regulations implementing these provisions of the Act.
42 CFR. § 1001.101(c).

Pursuant to section 1128(i) of the Act, an individual is “convicted” of a criminal offense
when a judgment of conviction has been entered by a federal, state, or local court whether
or not an appeal is pending or the record has been expunged; or when there has been a
finding of guilt in a federal, state, or local court; or when a plea of guilty or no contest
has been accepted in a federal, state, or local court; or when an accused individual enters
a first offender program, deferred adjudication program, or other arrangement where a
judgment of conviction has been withheld. 42 U.S.C. § 1320a-7(i)(1)-(4); 42 C.F.R.

§ 1001.2.

An exclusion imposed under section 1128(a) will be for a period of not less than five
years. Act § 1128(c)(3)(B); 42 C.F.R. § 1001.102(a). The period of exclusion may be
extended based on the presence of specified aggravating factors. 42 C.F.R.

§ 1001.102(b). Only if the aggravating factors justify an exclusion of longer than five
years are mitigating factors considered as a basis for reducing the period of exclusion to
no less than five years. 42 C.F.R. § 1001.102(c).

The standard of proof in a hearing before an ALJ is a preponderance of the evidence.
42 CFR. § 1001.2007(c). Petitioner may not collaterally attack the conviction that
provides the basis for the exclusion. 42 C.F.R. § 1001.2007(d). Petitioner bears the
burden of proof and the burden of persuasion on any affirmative defenses or mitigating
factors, and the I.G. bears the burden on all other issues. 42 C.F.R. § 1005.15(b).

B. Issues

The Secretary has by regulation limited my scope of review to two issues:

Whether there is a basis for the imposition of the exclusion; and
Whether the length of the exclusion is unreasonable.

42 CFR. § 1001.2007(a)(1). If the I.G. imposes the minimum authorized five-year
period for exclusion under section 1128(a) of the Act, there is no issue as of whether or
not the period of exclusion is unreasonable. 42 C.F.R. § 1001.2007(a)(2).

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the pertinent findings of fact and
analysis.

1. Petitioner’s request for hearing was timely, and I have jurisdiction.
2. Summary judgment is appropriate in this case.

There is no dispute that Petitioner timely requested a hearing and that I have jurisdiction
pursuant to section 1128(f) of the Act and 42 C.F.R. pt. 1005.

Pursuant to section 1128(f) of the Act, a person subject to exclusion has a right to
reasonable notice and an opportunity for a hearing. The Secretary has provided by
regulation that a sanctioned party has the right to hearing before an ALJ, and both the
sanctioned party and the I.G. have a right to participate in the hearing. 42 C.F.R.

§§ 1005.2-3. Either or both parties may choose to waive appearance at an oral hearing
and to submit only documentary evidence and written argument for my consideration.
42 C.F.R. § 1005.6(b)(5). An ALJ may also resolve a case, in whole or in part, by
summary judgment. 42 C.F.R. § 1005.4(b)(12).

Summary judgment is appropriate, and no hearing is required, where either: there are no
disputed issues of material fact and the only questions that must be decided involve
application of law to the undisputed facts; or, the moving party prevails as a matter of law
even if all disputed facts are resolved in favor of the party against whom the motion is
made. A party opposing summary judgment must allege facts which, if true, would
refute the facts relied upon by the moving party. Deciding a case on summary judgment
differs from deciding a case on the merits after a hearing. An ALJ does not assess
credibility or weigh conflicting evidence when deciding a case on summary judgment.
Bartley Healthcare Nursing and Rehab., DAB No. 2539 at 2-3 (2013); Senior Rehab. &
Skilled Nursing Ctr., DAB No. 2300, at 3 (2010); Holy Cross Village at Notre Dame,
Inc., DAB No. 2291 at 5 (2009); see Fed. R. Civ. Pro. 56.

Petitioner argues that the facts used as the basis for her conviction are incorrect.
Petitioner is attempting to collaterally attack her conviction. However, if exclusion is
based on a conviction, the conviction is not subject to collateral attack in this forum either
on substantive or procedural grounds. 42 C.F.R. § 1001.2007(d). Petitioner does not

dispute that: she was convicted within the meaning of section 1128(i) of the Act; she
pled guilty to the crimes alleged in the two-count indictment; she was convicted of
obtaining a controlled substance by means of fraud, misrepresentation or subterfuge; and
her conviction occurred after August 21, 1996. RFH; P. Br. at 2. Petitioner opposes
summary judgment arguing that there are material facts in dispute regarding whether or
not her conviction was related to the delivery of a health care item or service. P. Br. at 2,
6. I conclude that summary judgment is appropriate as there are no genuine disputes as
to any material facts related to the nexus issue, as more fully discussed hereafter. The
1G. prevails as a matter of law on the issue of whether there is a basis for exclusion based
on the facts conceded by Petitioner. The five-year period of exclusion is not
unreasonable as a matter of law, because the period is the minimum authorized by
Congress for exclusion pursuant to section 1128(a) of the Act.

3. Petitioner’s exclusion is required by section 1128(a)(3) of the Act.
a. Facts

Petitioner was a registered nurse at Grace Community Hospice in Mississippi. P. Ex. 4

at 12; RFH Ex. C; 1.G. Ex. 2. On April 15, 2013, in the Circuit Court of the Second
Judicial District of Bolivar County, Mississippi, Petitioner pled guilty to two felony
counts of obtaining a controlled substance on September 16 and 22, 2011, by means of
fraud, misrepresentation or subterfuge, in violation of Miss. Code Ann. § 41-29-144
(1972) as alleged in the two count indictment. I.G. Exs. 3,4; RFH Ex. B. On July 24,
2014, the Circuit Court judge withheld acceptance of Petitioner’s plea and adjudication of
guilt and placed her in a non-adjudication program for a period of three years. I.G. Ex. 4;
RFH Exs. B, C; P. Br. at 2-3. Petitioner admitted by her guilty pleas two instances of
unlawfully obtaining possession of 60 tablets of oxycodone that had been prescribed for a
patient in the hospice where she worked. I.G. Exs. 2,3, 4; RFH Ex. B. Petitioner
obtained the prescriptions in the name of the patient and filled the prescriptions at the
South Street Pharmacy in Cleveland, Mississippi. Petitioner then retained possession of
the tablets of oxycodone in each instance and converted the oxycodone to her own use.
IG. Ex. 2; P. Ex. 4 at 12-13; P. Br. at 1-2.

b. Analysis

The elements necessary for exclusion pursuant to section 1128(a)(3) of the Act are
derived from the language of that section. The I.G. is required to exclude an individual
or entity pursuant to section 1128(a)(3) of the Act when the following elements are
satisfied:

1. The individual or entity was convicted for an offense under
federal or state law;
2. The offense occurred after August 21, 1996 (the date of
enactment of the Health Insurance Portability and Accountability
Act of 1996);

3. The offense was committed in connection with the delivery of a
health care item or service or with respect to any act or omission in a
health care program (other than those specifically described in
section 1128(a)(1) of the Act, i.e. Medicare and Medicaid) operated
by or financed in whole or in part by any federal, state, or local
government agency;

4. The crime was a felony offense; and

5. The offense was related to fraud, theft, embezzlement, breach of
fiduciary responsibility, or other financial misconduct.

All the elements are satisfied in this case. Petitioner does not dispute that she was
convicted of offenses under state law within the meaning of section 1128(i) of the Act
when she entered a plea of guilty on April 15, 2013, and the judge withheld acceptance of
her plea and adjudication of guilt and placed her in a non-adjudication program for three
years. 1.G. Exs. 2,3,4. Petitioner does not dispute that the offenses of which she was
convicted were committed after August 21, 1996. Petitioner does not dispute that she
was convicted of felony offenses. Petitioner does not dispute that she was convicted of
offenses that involved fraud, misrepresentation or subterfuge. The only element that
Petitioner disputes is whether or not her offenses were connected with the delivery of a
health care item or service. P. Br. at 2-3, 5. I conclude that the undisputed facts establish
the required connection, rational link, or nexus between Petitioner’s criminal offenses
and the delivery of a health care item or service.

My decision is guided by the decision of the Departmental Appeals Board (the Board) in
W. Scott Harkonen, M.D., DAB No. 2485 (2012), aff’d, Harkonen v. Sebelius, No. C13-
0071 PJH, 2013 WL 5734918 (N.D. Cal. Oct. 22, 2013). In Harkonen, an appellate panel
of the Board discussed in detail the element of section 1128(a)(3) of the Act which
requires that the offense of which one is convicted have been committed in connection
with the delivery of a health care item or service. The Board discusses that in prior cases
it has interpreted the language “in connection with” to require a common sense
connection or nexus, also characterized as a “rational link,” between the criminal offense
and the delivery of a health care item or service. Harkonen at 7. The Board notes that in
Erik D. DeSimone, R.Ph., DAB No. 1932 (2004), it found the required nexus in a case
where a pharmacist, in the guise of performing his professional duties, took controlled
substances for his own use. Harkonen at 7. In Kenneth M. Behr, DAB No. 1997 (2005),
the Board found the nexus where a pharmacist who had access to drugs due to his
position attempted to embezzle those drugs, rejecting the argument that the underlying

criminal offense must involve actual delivery of a health care item or service. Harkonen
at 8. In Ellen L. Morand, DAB No. 2436 (2012), the Board concluded that the
petitioner’s theft from the evening deposit of the pharmacy that employed her had the
requisite nexus considering that the evening deposit included revenue from the sale of
health care items and that the Petitioner diverted those funds to her use. The Board
summarized its prior holdings to be that “frauds or thefts that are linked in a rational way
to the delivery of a health care item or service do fall within the ambit” of section
1128(a)(3). Harkonen at 8. The Board further notes that its interpretation is consistent
with the interpretation of similar language found in section 1128(a)(1). The Board points
out that its interpretations of the language of section 1128(a) “effectuate the twin
purposes of section 1128(a): 1) to protect federal health care programs and their
beneficiaries from individuals who have been shown to be untrustworthy; and 2) to deter
health care fraud.” Id. at 9 (citations omitted). In Harkonen, the Board states that section
1128(a)(3) does not require proof of an actual impact or effect upon the delivery of a
health care item or service, rather, the ALJ must consider all the evidence of
circumstances underlying the criminal offense, including evidence extrinsic to the
criminal proceedings if reliable and credible, to find the rational link between the
criminal offense and the delivery of a health care item or service. Id. at 10.

In this case the undisputed facts establish the rational link, that is, the nexus, between
Petitioner’s criminal offenses and the delivery of a health care item or service. The facts
admitted by Petitioner that establish the nexus between Petitioner’s offenses of obtaining
a controlled substance by means of fraud, misrepresentation or subterfuge in the context
of her employment and the delivery of a health care item or service are:

1. Petitioner was a registered nurse. P. Br. at 1-2; P. Ex. 4 at 12; LG. Ex. 2.

2. At the time of her offenses in September 2011, Petitioner was employed as a
registered nurse with Grace Community Hospice. P. Br. at 1-2; P. Ex. 4 at 2; LG.
Ex. 2.

3. Due to her employment as a registered nurse, Petitioner had possession of a
blank physician signed prescription pad; she added the name of a home health
patient of Grace Community Hospice; she filled the prescriptions at South Street
Pharmacy in Cleveland under the guise that it was part of her official duties; and,
when she received the oxycodone, she did not deliver it to anyone for which it was
prescribed but retained possession and ultimately used it herself. P. Br. at 2; P.
Ex. 4 at 12-13; LG. Exs. 2,3.

The foregoing facts establish the rational link between Petitioner’s criminal offenses and
the delivery of a health care item or service, because they also show that Petitioner used

her position as a registered nurse to perpetrate her crimes. Thus, it is consistent with the
purposes of section 1128(a)(3) to apply that section to exclude Petitioner to protect
federal health care programs and their beneficiaries from Petitioner, who is shown to be
untrustworthy based on the abuse of her position to commit fraud in the context of her
employment.

Petitioner asserts that her crimes did not cause direct harm to any health care program
(RFH; P. Br. at 2); the oxycodone she obtained was not ordered for any of her patients
(P. Br. at 2; P. Ex. 4 at 13); she paid for the oxycodone with her own personal funds and
the oxycodone was not charged to any of her own patients in a Medicare, Medicaid or
any federally funded health care program (RFH; P. Br. at 2; P. Ex. 4 at 12); no patient
ever went without their medications or treatments as a result of her actions (P. Br. at 2;
P. Ex. 4 at 12); the patient whose name was used on the prescriptions was not Petitioner’s
patient (P. Br. at 2; P. Ex. 4 at 12); and Petitioner never prevented the delivery of a
prescribed drug or health care item to any of her patients or any patient at Grace
Community Hospice (P. Br. at 6; P. Ex. 4 at 12). Even if I accepted these assertions as
true for purposes of summary judgment, these facts do not rebut or negate the nexus
between Petitioner’s crimes and the delivery of a health care item or service, which is
established by the admitted facts that show she used her position as a nurse to obtain the
oxycodone.

Petitioner argues that exclusion under section 1128(a)(3) is only applicable to convictions
concerning financial misconduct. RFH at 2. Petitioner asserts that Petitioner’s actions
that were the basis on her conviction are not related to any type of financial misconduct
as contemplated by section 1128(a)(3) and there is no basis for her exclusion. Petitioner
is in error. The term fraud as used in section 1128(a)(3) of the Act is not limited to
financial misconduct. Breton Lee Morgan, M.D., DAB No. 2264 (2009).

Petitioner argues that I must consider whether, if she is allowed to continue to participate
in federal health care programs, she would threaten beneficiaries of those programs. She
claims she has worked in the health care field for 40 years. She has successfully
completed detoxification. She submitted affidavits of two physicians who oversaw her
detoxification program and outpatient treatment. The physicians attest that Petitioner
poses no threat to the health care community, federal or state health care programs or any
of the beneficiaries of those programs. P. Exs. 2,3. Petitioner’s exclusion is mandatory
and the assertions made in the physicians’ affidavits, even if true, are irrelevant to
whether there is a legal basis for Petitioner’s exclusion.

I conclude that the elements of section 1128(a)(3) of the Act are satisfied, including the
required nexus between Petitioner’s criminal offenses and the delivery of a health care
item or service. Accordingly, I conclude that there is a basis for Petitioner’s exclusion
pursuant to section 1128(a)(3) of the Act.
10

4. Petitioner’s exclusion for five years is not unreasonable as a matter
of law.

I have concluded that there is a basis for Petitioner’s exclusion pursuant to section
1128(a)(3) of the Act, and the five-year exclusion is not unreasonable as a matter of law.
Act § 1128(c)(3)(B); 42 C.F.R. § 1001.102(a).

Exclusion is effective 20 days from the date of the I.G.’s written notice of exclusion to
the affected individual or entity. 42 C.F.R. § 1001.2002(b). The Secretary’s regulations
do not give me discretion to change the effective date of Petitioner’s exclusion and I may
not refuse to follow the Secretary’s regulations. 42 C.F.R. § 1005.4(c)(1); Thomas
Edward Musial, R.Ph., DAB No. 1991 (2005). Consequently, the effective date of
Petitioner’s exclusion is June 19, 2014, twenty days after the I.G.’s May 30, 2014 notice
of exclusion.

III. Conclusion

For all of the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all federal health care programs for the minimum statutory period of five
years, effective June 19, 2014.

/s/
Keith W. Sickendick
Administrative Law Judge

